724 N.W.2d 467 (2006)
Sherlene M. HARDY, Plaintiff-Appellant,
v.
MGM GRAND DETROIT, L.L.C., Defendant-Appellee.
Docket No. 131656, COA No. 267550.
Supreme Court of Michigan.
December 13, 2006.
On order of the Court, the application for leave to appeal the June 6, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and we REINSTATE the order of the Workers' Compensation Appellate Commission (WCAC). MCL 418.861a(5) requires that a party seeking review file a transcript of the hearing with the commission within 60 days, but permits an extension of time for "sufficient cause shown." The WCAC unanimously concluded that defendant failed to establish sufficient cause for the failure to timely file the transcript. The Court of Appeals erred in setting aside the WCAC's factual determination, which is conclusive in the absence of fraud. MCL 418.861a(14); Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 614 N.W.2d 607 (2000). See also Marshall v. D.J. Jacobetti Veterans Facility (After Remand), 447 Mich. 544, 526 N.W.2d 585 (1994).
MARILYN J. KELLY, J., would grant leave to appeal.